OPINION OF THE COURT
Per Curiam.
By judgment and order of the Supreme Court of Arizona, *44dated May 8, 1992, the respondent was suspended from the practice of law in Arizona for a period of two years, based upon several violations of the Arizona Code of Professional Responsibility regarding an attorney’s business relationships with a client, multiple representation of adverse interests, and the zealous representation of clients.
On or about August 3, 1992, the respondent was served via certified mail, return receipt requested, with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York. The respondent has neither replied to the Grievance Committee’s application nor demanded a hearing.
Accordingly, the respondent is suspended from the practice of law in New York for two years, effective immediately, with leave to apply for reinstatement upon proof that he has been readmitted to the Bar in Arizona prior to the expiration of that time.
Mangano, P. J., Thompson, Sullivan, Balletta and Rosenblatt, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Dennis M. Breen, III, is suspended from the practice of law in New York for a period of two years, effective immediately, with leave to apply for reinstatement upon proof that he has been readmitted to the Bar in Arizona before the expiration of that time; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Dennis M. Breen, III, is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.